          Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MARTHA ALVAREZ on Behalf of   §
Herself and on Behalf of All Others
                              §
Similarly Situated,           §
                              §
    Plaintiff,                §
                              §                       CIVIL ACTION NO. 5:19-cv-00160
v.                            §
                              §                      JURY TRIAL DEMANDED
STOCKADE FRANCHISING LP,      §
STOCKADE RESTAURANTS LLC, AND §
STOCKADE COMPANIES, LLC D/B/A §
MONTANA MIKE’S STEAKHOUSE,    §
                              §
    Defendants.               §

                 PLAINTIFF’S ORIGINAL COLLECTIVE COMPLAINT

                                         SUMMARY

   1.      The case implicates Defendants Stockade Franchising LP, Stockade Restaurants

LLC, and Stockade Companies, LLC d/b/a Montana Mike’s Steakhouse (“Montana Mike’s” or

“Defendants” collectively) violations of the Fair Labor Standards Act’s (“FSLA”) tip credit and

subsequent underpayment of their employees at the federally mandated minimum wage rate.

   2.      The FLSA requires employers to pay their employees the minimum wage of $7.25

per hour. 29 U.S.C. § 206(a)(1)(C). However, under 29 U.S.C. § 203(m), an employer may take

advantage of the “tip credit” in order to meet the federal minimum wage requirement with

respect to “tipped employees.”    See 29 U.S.C. § 203(m)(1)-(2).     Under this tip credit, an

employer may pay a tipped employee as little as $2.13 per hour, but only if the employee still

makes the minimum wage when the wages paid and the employee’s tips combine to equal at least

the minimum wage. In other words, under 29 U.S.C. § 203(m), the employer may claim a credit

for an employee’s tips to make up the difference between the cash wage of $2.13 per hour the

                                              1
          Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 2 of 11



employer pays and the minimum wage the employer owes its wait staff. See Pedigo v. Austin

Rumba, Inc., 722 F. Supp. 2d 714, 721 (W.D. Tex. 2010).

   3.       Montana Mike’s took advantage of the tip credit. However, under the FLSA, an

employer cannot take advantage of the tip credit unless it complies with the strict requirements

of the statute. See 29 C.F.R. § 531.59. First, the employer must inform an employee in advance

of its use of tip credit pursuant to the provisions of § 203(m). That is, employer must inform the

employee of (1) the amount of the cash wage that is to be paid to the tipped employee, (2) the

amount by which the wages of the tipped employee are increased on account of the tip credit, (3)

that all tips received by the employee must be retained by the employee except for tips

contributed to a valid tip pool, and (4) that the tip credit shall not apply to any employee who

does not receive the notice. See 29 C.F.R. § 531.59

   4.       Additionally, it is illegal for employers to require waiters to share tips with ineligible

employees such as food expeditors, kitchen staff, management, or the employer itself. See

Roussell v. Brinker Intl., Inc., 2011 WL 4067171 (5th Cir. Sept. 14, 2011).

   5.       Montana Mike’s violated the FLSA in the following respects:

             a. 3(m) Violation for failure to inform: Defendants failed to correctly inform the
                waitstaff of their desire to rely on the tip credit to meet its minimum wage
                obligations based upon existing company-wide policies;

             b. 3(m) Violation for making illegal deductions that reduced the direct wage of
                the servers below $2.13/hour: Defendants’ companywide policies forced the
                waitstaff to purchase work related items directly from Defendants. Additionally,
                Defendants’ companywide policies required their servers to pay for its
                customer’s orders when those customers vacated the restaurant without paying,
                as well as paying for errors in customer orders.

             c. 3(m) Violation for performing work when clocked out: Finally, the Plaintiff
                and Class Members were not provided an uninterrupted meal period and
                regularly worked during their meal period despite being “clocked out.” Thus,
                they were not paid for all hours worked, which reduced their regular rate of pay
                below $2.13 per hour.

                                                 2
            Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 3 of 11




    6.         As a result of these violations, Montana Mike’s has lost its ability to use the tip

credit and therefore must compensate its employees at the full minimum wage rate,

unencumbered by the tip credit, and for all hours worked. In other words, Montana Mike’s must

account to its employees for the difference between the wages they paid and the minimum wage

of $7.25 an hour.

    7.       Plaintiff Alvarez brings this action on behalf of herself and on behalf of all other

similarly situated employees (“Class Members”) to recover the unpaid wages owed to them by

Montana Mike’s pursuant to 29 U.S.C. § 216(b).

    8.         Plaintiff also prays that similarly situated waitstaff of Montana Mike’s be notified

of the pendency of this action to apprise them of their rights and to provide them an opportunity

to join this litigation.

                       SUBJECT MATTER JURISDICTION AND VENUE

    9.         This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as this

case is brought under the laws of the United States, specifically the FLSA, 29 U.S.C. § 216(b),

et. seq.

    10.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to this claim occurred in this district,

including many of the wrongs herein alleged.

                           PARTIES AND PERSONAL JURISDICTION

    11.        Plaintiff Martha Alvarez is an individual residing in New Braunfels, Texas. Her

written consent form is attached hereto as Exhibit “A.”

    12.        The Class Members are the current and former waitstaff employees that worked for

Defendants during the three year period prior to the institution of this action.

                                                  3
            Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 4 of 11



   13.       Defendant Stockade Franchising L.P. is a foreign limited partnership doing business

in Texas. Said Defendant can be served with process through its registered agent, Tommy Ford,

at 113 E. Third Street, Taylor, Texas 76574.

   14.       Defendant Stockade Restaurants LLC is a foreign limited liability company doing

business in Texas. Said Defendant can be served with process through its registered agent,

Tommy Ford, at 113 E. Third Street, Taylor, Texas 76574.

   15.       Defendant Stockade Companies LLC d/b/a Montana Mike’s is a foreign limited

liability company doing business in Texas. Said Defendant can be served with process through

its registered agent, Doug Frieling, at 1611 Chisholm Trail, Suite 210, Round Rock, Texas

78681.

   16.       This Court has personal jurisdiction over Defendants because each business does

business in Texas, hires Texas residents, contracts with Texas residents, and owns or leases

property in Texas.

   17.       Defendants operate over 14 restaurants in six states, including two restaurants in

Texas.

                                      FLSA COVERAGE

   18.       At all material times, Defendants have been employers within the meaning of the

FLSA. 29 U.S.C. § 203(d).

   19.       At all material times, Defendants have been enterprises in commerce or in the

production of goods for commerce within the meaning of the FLSA. 29 U.S.C. § 203(s)(1).

   20.       At all material times, Defendants have enjoyed yearly gross revenue in excess of

$500,000.




                                               4
           Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 5 of 11



    21.       At all material times, Plaintiff and Class Members were employees engaged in the

commerce or the production of goods for commerce.

    22.       At all material times, Defendants have operated as a “single enterprise” within the

meaning of 29 U.S.C. § 203(r)(1). That is Defendants perform related activities through unified

operation and common control for a common business purpose.

    23.       Defendants operate a statewide chain of restaurants under the name Montana

Mike’s under the control of the same senior level management. Indeed, the restaurants advertise

themselves as a unified entity through the same website.

    24.       Defendants represent themselves to the public as one restaurant operating at

multiple locations. They share employees, have a common management, pool their resources,

operate from the same headquarters, have common ownership, and have the same operating

name.

    25.       Defendants operate under a unified business model and part of that unified business

model is the wage violations alleged in this Complaint.

    26.       Thus, Defendants formed a “single enterprise” and are jointly liable for the

violations of the other.

                                             FACTS

    27.       Defendants operate over 14 restaurants in six states, including two restaurants in

Texas.

    28.       Plaintiff worked as a waitress for Defendants from July 2012 to October 2017 in

New Braunfels, Texas.

    29.       Defendants have employed over 500 waitstaff personnel similar to Plaintiff during

the past three years.



                                                5
           Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 6 of 11



   30.       Defendants violated the FLSA’s tip credit provision, 29 U.S.C. § 203(m), in the

following manner.

   31.       First, Defendants’ wait staff personnel were not given proper notice of the tip credit

under the law.

   32.       Second, Defendants required that the waitstaff personnel purchase specific uniform

items and uniform related expenses that were necessary to perform their jobs for Defendants.

The costs for these items were not reimbursed by Defendants.

   33.       Moreover,     Defendants     had    a       company-wide   policy   that   required   its

waiters/waitresses to pay for errors in customer orders and when patrons exited the restaurant

without paying their tabs. “Any arrangement whereby a tipped employee agrees that part of his

or her tips become the property of the employer is inconsistent” with the FLSA’s tip credit

provisions. See DOL Wage & Hour Opinion Letter, 2006 WL 1910966 (June 9, 2006). “The

FLSA does not permit an employer to transfer to its employees the responsibility for the

expenses of carrying on an enterprise.” Reich v. Priba Corp., 890 F.Supp. 586, 596 (N.D. Tex.

1995) (citing 29 C.F.R. § 531.3(d)(2) & 29 C.F.R. § 531.32(c)).

   34.       Defendants’ practice of requiring Plaintiff and Class Members to pay a portion of

their wages back for customer walkouts or cash register shortages violates the FLSA and

invalidates Defendants’ ability to claim the tip credit.

   35.       Plaintiff paid for such “walk outs’ with her own tips on at least three occasions

while she worked for Defendants.

   36.       Moreover, despite the fact that the Plaintiff and Class Members were “clocked out”

during their meal period, they were still required to work. In fact, they were still required to tend

to their tables and serve customers. Thus, they did not have an uninterrupted meal period.



                                                     6
           Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 7 of 11



Employers are not allowed to deduct time from employees’ pay when a meal period is not

completely uninterrupted.

    37.         Due to the violations outlined above, each of which is independently sufficient,

Defendants lost the ability to claim the tip credit toward minimum wage. As a result, Plaintiff

and Class Members were not paid at the federally mandated minimum wage for every hour that

they worked.

    38.         Moreover, Defendants knew about the requirements of the FLSA and the

restrictions under the law, but intentionally chose to disregard them. Consequently, Defendants’

actions were “willful” under the law.

                            COLLECTIVE ACTION ALLEGATIONS

    39.         Plaintiff bring this action as a FLSA collective action pursuant to 29 U.S.C. §

216(b) on behalf of all persons who were or are employed by Defendants as waiters, servers, or

in substantially similar positions within three (3) years from the commencement of this action to

the present..

    40.         Plaintiff has actual knowledge, through conversations with her co-workers that a

class of similarly situated Class Members exists who have been subjected to the same policies

with respect to the payment of the minimum wage and overtime.

    41.         The Class Members are similarly situated to Plaintiff in that they share the same

duties and were subject to the same violations of the FLSA.

    42.         Plaintiff and Class Members labored under the same corporate structure, the same

corporate policies, the same corporate chain of command, and pursuant to the same rules.

    43.         The names and address of the Class Members of the collective action are available

from Defendants’ records. To the extent required by law, notice will be provided to these



                                                 7
           Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 8 of 11



individuals by first class mail or by the use of techniques and a form of notice similar to those

customarily used in representative actions.

   44.       Although the exact amount of damages may vary among the Class Members in

proportion to the number of hours they worked, damages for each individual can be easily

calculated using a simple formula.

   45.       As such, the class of similarly situated Class Members is properly defined as

follows:

   All current and former waitstaff, servers, and all workers in substantially similar
   positions employed by Defendants in the three years preceding the filing of this action
   to the present.

                                     CAUSES OF ACTION

                                             COUNT I
                             VIOLATION OF THE FAIR LABOR STANDARDS
                                FAILURE TO PAY THE MINIMUM WAGE
                                      (COLLECTIVE ACTION)

   46.       Plaintiff incorporates the preceding paragraphs by reference.

   47.       This count arises from Defendants’ violation of the FLSA in connection with their

failure to pay the minimum wage in association with their illegal use of the tip credit.

   48.       Defendants’ practice of failing to inform its employees of its intent to rely on the tip

credit to meets its minimum wage obligations violates the FLSA.              Likewise, Defendants’

automatic meal deduction violates the FLSA because it results in Plaintiff and Class Members

receiving less than the minimum wage.

   49.       Defendants’ failure to pay the minimum wage to Plaintiff and Class Members, in

violation of the FLSA was willful and not based on a good faith belief that their conduct did not

violate the FLSA. To foregoing conduct, as alleged, constitutes a willful violation within the

meaning of the FLSA. 29 U.S.C. § 255(a).

                                                 8
          Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 9 of 11



                                            COUNT II
                          VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                 FAILURE TO MAINTAIN RECORDS
                                     (COLLECTIVE ACTION)

   50.      Plaintiff incorporates the preceding paragraphs by reference.

   51.      Defendants failed to keep adequate records of Plaintiff’s and Class Members’ work

hours, pay, and deductions in violation of the FLSA. 29 U.S.C. § 211(c).

   52.      Federal law mandates that an employer is obligated to maintain three (3) years of

payroll records and other records containing, among other things, the following information,

pursuant to 29 C.F.R. §§ 516.2 and 516.5:

   a. The time of day and day of week an employee’s work begins;

   b. The regular hourly rate of pay for any work week in which overtime compensation is due
      under 29 U.S.C. § 207(a);

   c. An explanation of the basis of pay by indicating the monetary amount paid on a per hour,
      per day, per week, or other basis;

   d. The amount and nature of each payment, which, pursuant to 29 U.S.C. § 207(e) of the
      FLSA is excluded from the regular rate;

   e. The hours worked each workday and the total hours worked each workweek;

   f. The total daily or weekly straight time earnings or wages due for hours worked during the
      workday or workweek, exclusive of premium and overtime compensation;

   g. The total premium for overtime hours;

   h. The total additions to or deductions from wages paid each pay period;

   i. The dates, amounts, and nature of the items which make up the total additions and
      deductions;

   j. The total wages paid each pay period;

   k. The date of payment and the pay period covered by the payment.




                                               9
          Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 10 of 11



   53.      Plaintiff has not asserted this violation as a claim for affirmative relief, but merely to

inform Defendants that Plaintiff will be seeking to meet their burden under the FLSA by

producing sufficient evidence to show the amount and extent of work “as a matter of a just and

reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery, Co., 328 U.S. 680, 687

(1946).

             WAGE DAMAGES SOUGHT PURSUANT TO 29 U.S.C. § 216(B)

   54.      Plaintiff and Class Members are entitled to receive the difference between the federal

minimum wage of $7.25 per hour and the tip credit adjusted minimum wage for each hour they

worked.

   55.      Plaintiff and Class Members are entitled to reimbursement for all illegal deductions.

   56.      Plaintiff and Class Members are entitled to recover an equal amount of their unpaid

minimum wage as liquidated damages.

   57.      Plaintiff and Class Members are entitled to recover an equal amount of their unpaid

overtime premiums as liquidated damages.

   58.      Plaintiff is also entitled to recover her attorney’s fees and costs, as required by the

FLSA.

                                        JURY DEMAND

   59.      Pursuant to her rights under the Constitution of the United States, U.S. CONST.

amend VII, and FED R. CIV. P. 38(a), Plaintiff hereby demands trial by jury.

                                    PRAYER FOR RELIEF

   60.      For these reasons, Plaintiff respectfully requests that judgment be entered in favor of

herself and the Class Members awarding them:

   a. All unpaid wages and minimum wage compensation unadulterated by the tip credit;



                                                 10
      Case 5:19-cv-00160-FB Document 1 Filed 02/20/19 Page 11 of 11



b. An equal amount of their unpaid wage as liquidated damages;

c. All misappropriated funds including all tips, expenses, and wages wrongfully withheld;

d. An order requiring Defendants to correct their pay practices going forward;

e. Reasonable attorney’s fees, costs, and expenses of this action as provided by the FLSA;
   and

f. Such other and further relief to which Plaintiff and Class Members may be entitled, both
   in law and in equity.


                                          Respectfully submitted,

                                          KENNEDY HODGES, L.L.P.

                                         By: /s/ Don Foty_______
                                             Don J. Foty
                                             dfoty@kennedyhodges.com
                                             Texas Bar No. 24050022
                                             4409 Montrose Blvd., Suite 200
                                             Houston, TX 77006
                                             Telephone: (713) 523-0001
                                             Facsimile: (713) 523-1116

                                         LEAD ATTORNEY IN CHARGE FOR
                                         PLAINTIFF AND CLASS MEMBERS




                                           11
